PER CURIAM.
Appellee as plaintiff in the lower court, was awarded a verdict against the appellant for the wrongful death of her husband, and injury to herself, sustained in a motor vehicle collision.
Several grounds are urged for reversal, two of which question the sufficiency of the evidence to sustain the verdict.
An examination of the-record below fails to reveal that appellant moved for a directed verdict at the close of all the evidence. Having thus elected not to avail himself of the means provided in Rule 2.7, Florida Rules of Civil Procedure, 31 F.S.A. to test the sufficiency of the evidence in the trial court this ground is without foundation on appeal. See Lee County Oil v. Marshall, Fla., 98 So.2d 510.
However an examination of the record incident to a determination of the other suggested grounds for reversal amply revealed sufficient competent and substantial evidence to sustain the jury’s finding.
We have examined the other suggested grounds for reversal and found them to be without merit. It is therefore ordered that the judgment appealed from must be and the same is hereby affirmed.
Affirmed.
STURGIS, C. J., and DONALD K. CARROLL and WIGGINTON, JJ., concur.